DETAILED ACTION
Claims 1 and 3-6 are pending, and claims 1 and 3 are currently under review.
Claims 4-6 are withdrawn.
Claim 2 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/18/2022 has been entered.  Claims 1 and 3-6 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuri et al. (JP2015113507, machine translation referred to herein).
Regarding claim 1, Tsuri et al. discloses steel for crude oil tanks with excellent corrosion resistance [abstract, 0001]; wherein said steel has a composition as seen in table 1 below [claims 1,3].  The examiner notes that the overlap between the disclosed composition of Tsuri et al. and that of the instant claim is prima facie obvious.  See MPEP 2144.05(I).  Since Tsuri et al. does not require the non-recited elements of W, Sn, Sb, etc., the examiner considers said elements to be optional such that the recitation of “consisting of…” is met because said non-recited elements are not required.
Tsuri et al. does not expressly teach a sensitivity index as claimed.  However, the examiner notes that the sensitivity index merely further limits the inclusions of Ca, S, Cr, Mo, Cu, Ni, and Mn according to expression (1) as claimed.  The examiner notes that the aforementioned composition of Tsuri et al. further overlaps with the compositional ranges of the claimed sensitivity index, which is further prima facie obvious.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Tsuri et al. (wt.%)
C
0.02 – 0.2
0.03 – 0.18
Si
0.31 – 0.81
0.03 – 1.5
Mn
0.2 – 2
0.1 – 2
P
0.011 – 0.03
0 – 0.013
S
0.002 – 0.03
0 – 0.01
Cu
0.05 – 0.5
0.05 – 0.4
Ni
0.05 – 0.5
0.005 – 0.4
Mo
0.03 – 0.5
0.005 – 0.5
Al
0 – 0.1
0.005 – 0.1
Cr
0.05 – 0.5
0.01 – 0.2
Ca
0.001 – 0.01
0.0002 – 0.01
Fe & Impurities
Balance
Balance


Regarding claim 3, Tsuri et al. discloses the steel of claim 1 (see previous).  The examiner notes that the Ca inclusion of Tsuri et al. further overlaps with the instantly claimed range, which is prima facie obvious.  See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments, filed 7/18/2022, regarding the rejections over Tsuri et al. have been fully considered but they are not persuasive.
Although not expressly argued or relied upon by applicant, it appears that applicant is of the position that the claimed Ni and Cu relationship and expression (1) achieve critical and unexpected results.  The examiner cannot concur.  Firstly, it is noted that applicant has the burden of explaining criticality and unexpected results.  See MPEP 716.02(b).  Since applicant has not explained or pointed to any particular evidence, the examiner cannot concur.  Furthermore, it is noted that exemplary samples are disclosed which achieve good corrosion resistance properties while not meeting the claimed Ni and Cu relationship, which indicates non-criticality [“IS3” tables1-3 spec.].  Finally, Tsuri et al. expressly teaches that S, Cr, Mo, Cu, Ni are all known to influence corrosion resistance [0025, 0028-0029, 0032].  Thus, optimization of corrosion resistance (sulfide dew point corrosion) would appear to have been an entirely expected result, rather than an unexpected and critical result.  
Applicant argues that Tsuri et al. does not teach controlling the relationship of Ni and Cu as claimed.  The examiner cannot concur.  As stated in the previous office action, Tsuri et al. expressly teaches overlapping ranges of Ni and Cu, which is prima facie obvious.  See MPEP 2144.05(I).  Absent concrete evidence demonstrating criticality and unexpected results, which the applicant has not presented, the examiner cannot consider the instantly claimed Ni and Cu ranges to be unobvious over the overlapping ranges of the prior art.
Applicant then argues that one of ordinary skill would not have had a reasonable expectation of success in achieving the claimed Ni and Cu relationship because none of the examples of Tsuri et al. meet the claim.  The examiner cannot concur.  Firstly, as stated above, the overlapping ranges disclosed by Tsuri et al. is prima facie obvious.  See MPEP 2144.05(I).  “Reasonable expectation of success” as argued by applicant is only relevant when a prior art reference in being modified or combined.  See MPEP 2143.02.  Since the current rejection does not modify Tsuri et al. and rather merely relies on overlapping ranges as stated above, applicants’ arguments regarding “reasonable expectation of success” are moot.  
Secondly, even if Tsuri et al. was being modified, which the examiner does not acquiesce, Tsuri et al. expressly teaches controlling both Ni and Cu to influence corrosion resistance [0028, 0032].  Accordingly, one of ordinary skill would have reasonably been expected to control the Ni and Cu amounts within the ranges expressly taught by Tsuri et al. to successfully achieve desirable corrosion resistance properties.
Finally, as stated in the previous office action, it is noted that specific examples do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  Thus, applicants’ reliance upon the examples of Tsuri et al. alone is not persuasive since Tsuri et al. broadly teaches Ni and Cu ranges which overlap with the claimed amounts, prima facie obviousness exists as stated above.
Applicant argues that Tsuri et al. requires control of Cu and S, which is not recited in the instant claims.  In response, it is not entirely clear to the examiner as to what point applicant is trying to make.  The mere teaching of controlling Cu and S by Tsuri et al. has no bearing on the instant claim which does not require any specific relationship between the Cu and S amounts.  If applicant is of the position that the purpose of Tsuri et al. is different from the instant claim, it is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734